Citation Nr: 9900560	
Decision Date: 01/11/99    Archive Date: 01/19/99

DOCKET NO.  96-00 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for migraine headaches, 
currently evaluated 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel

INTRODUCTION

The veteran had active military service from July 1973 to 
August 1976.  This matter comes to the Board of Veterans 
Appeals (Board) from the Department of Veterans Affairs (VA) 
St. Petersburg Regional Office (RO) September 1993 rating 
decision denying a rating in excess of 30 percent for his 
service-connected atypical migraine headaches.  In March 
1998, the Board remanded this case to the RO for additional 
development of the evidence.


CONTENTIONS OF APPELLANT ON APPEAL

In essence, the veteran contends that his service-connected 
migraine headaches are more severely disabling than the 
currently assigned 30 percent evaluation reflects, and that 
an increased rating for such disability is therefore 
warranted.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the evidence supports a 50 
percent rating for service-connected migraine headaches.


FINDING OF FACT

His service-connected headaches are productive of severe 
(described as 8 on a scale 1 to 10), throbbing, completely 
prostrating pan-cranial migraine, preceded by visual aura, 
and associated with nausea, photophobia, and phonophobia; 
migraine attacks occur 2-3 times per month, each episode 
lasting 4-6 hours in duration; he has less severe muscle-
tension headaches, usually occurring once per week, lasting 
1-2 hours in duration.  


CONCLUSION OF LAW

Resolving the benefit of the doubt in the veterans favor, 
the schedular criteria for a 50 percent rating for migraine 
headaches have been met (representing the maximum available 
schedular evaluation).  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8100 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the veterans claim of an increased 
rating for migraine is well grounded in that it is capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
This finding is based on his assertion that disability 
associated with his service-connected migraine has increased 
in severity.  Proscelle v. Derwinski, 1 Vet. App. 629 (1992); 
King v. Brown, 5 Vet. App. 19 (1993).  Once determined that a 
claim is well grounded, the VA has a statutory duty to assist 
in the development of evidence pertinent to the claim.  
38 U.S.C.A. § 5107(a).  Pertinent clinical data have been 
associated with the file, including current data sufficient 
to address the merits of the veterans claim.  Thus, the 
Board is satisfied that the statutory duty to assist has been 
met in this case. 

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1998), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Service connection for atypical migraine headaches was 
initially granted by January 1978 RO rating decision and a 10 
percent rating was assigned.  That decision was based on the 
veterans service medical records showing in-service onset of 
recurrent headaches, and August 1977 hospitalization 
associated with atypical migraine.

On VA neurological examination in July 1978, the veteran 
indicated that his headaches were associated with extreme 
photophobia; reportedly, his headaches occurred approximately 
3-4 times per week, each episode lasting 4-6 hours in 
duration.  All neurological studies performed in conjunction 
with the examination were normal.  On examination, chronic 
migraine headaches were diagnosed.  Based on the foregoing 
evidence, the rating of his service-connected headaches was 
increased from 10 to 30 percent by October 1978 RO rating 
decision.

On VA neurological examination in May 1980, the veteran 
indicated that he experienced 2-4 episodes of headaches per 
week, each episode lasting 4-6 hours in duration; reportedly, 
the headaches were now associated with nausea and vomiting.  
On examination, migraine was diagnosed.  

VA outpatient treatment records from November 1979 to 
September 1980 reveal intermittent treatment associated with 
the veterans persistent migraine.

On VA medical examination in September 1980, a long history 
of headaches was noted.  Electroencephalogram study was 
normal, and migraine headaches by history were diagnosed.  

On VA medical examination in December 1982, the veteran 
indicated that his headaches now occurred several times per 
week (as compared to several times per day in the past).  On 
examination, classic migraine was diagnosed.

VA outpatient treatment records from March 1990 to May 1993 
reveal intermittent treatment associated with the veterans 
migraine.  

On VA fee-based neurological examination in August 1993, the 
veteran indicated that his pressure-type and throbbing 
headaches occurred 2-3 times per week.  On examination, it 
was indicated that the headaches did not respond to 
medication.  Neurological examination was normal, and mixed 
muscle contraction/vascular headaches were diagnosed.  

VA outpatient treatment records from June 1994 to January 
1995 reveal intermittent treatment associated with frequent 
and severe headaches, reportedly causing the veterans 
disorientation, decreased functionality, and photophobia.  

At a January 1995 RO hearing, the veteran testified that he 
usually experienced 4-5 episodes of headaches per month, each 
episode usually lasting 4-5 hours in duration.  He described 
the severity of his headaches as 5-7 on a scale 1-10.  During 
a headache attack, he stated he found it best to lie down in 
a dark, secluded, and quiet room as the headaches were 
intensified by light and exposure to outside noise such as 
running car-engines, barking dogs, and playing children.  He 
indicated that his pain was not alleviated by medication and 
often interrupted his sleep.  Reportedly, his headaches 
significantly interfered with employment as he was unable to 
work during an attack.  At the time of the hearing, he was a 
self-employed carpet installer, and was able to adjust his 
work schedule around his headaches.

On VA neurological examination in April 1998, including the 
examiners review of the veterans entire claims folder, it 
was indicated that his migraine attacks were preceded by 
visual aura lasting 20-30 minutes in duration (described as 
seeing colored halos of light and moving visual 
scintillations spreading over the visual field).  The 
migraine reportedly consisted of throbbing pan-cranial 
headaches; they were associated with extreme photophobia and 
phonophobia, and with nausea but no vomiting; the severity of 
the headaches was described as 8 on a scale 1 to 10, each 
episode reportedly lasting from 4 to 6 hours in duration; it 
was noted that the attacks occurred 2-3 times per month and 
that this frequency has been stable over the past 20 years; 
reportedly, the most recent attack of migraine occurred 4 
days prior to the examination.  The veteran indicated that he 
also experienced muscle tension headaches, usually occurring 
once per week, each episode lasting from 1-2 hours in 
duration; these headaches were reportedly less severe than 
migraine but were associated with neck-muscle stiffness and 
some sharp pins-and-needles pain in bilateral temporal 
regions.  On examination, no neurological abnormalities were 
found.  Classic migraine headaches were diagnosed.  The 
examiner indicated that the veterans migraine attacks were 
prostrating in nature and, if they occurred during work 
hours, made him unable to continue working; during an attack, 
he had to lie down in a dark and quiet room until the 
headaches resolved.

Currently, the veterans service-connected migraine is rated 
under 38 C.F.R. § 4.124a, Diagnostic Code 8100, and a 30 
percent rating is assigned, consistent with evidence of 
migraine associated with characteristic prostrating attacks 
which occur on an average of once a month over the last 
several months.  A 50 percent rating will be assigned under 
Diagnostic Code 8100 if the migraine attacks are very 
frequent and completely prostrating, and are productive of 
severe economic inadaptability.  

Based on the foregoing, the Board finds that the evidence 
supports a 50 percent rating for the veterans service-
connected migraine.  In particular, the medical evidence 
reveals that he has experienced approximately 2 to 3 episodes 
of severe migraine per month over the past 20 years (the 
severity of which has been described recently as 8 on a scale 
1 to 10), each episode lasting from 4 to 6 hours in duration.  
They consist of throbbing pain which is not alleviated by 
medication, are preceded by visual aura, and are associated 
with nausea, photophobia, and phonophobia.  In January 1995, 
he testified that he was a self-employed carpet installer and 
was able to adjust his work schedule around his attacks of 
migraine.  On VA neurological examination in April 1998, it 
was indicated that his migraine was prostrating and making 
him unable to work during an attack.  Thus, resolving the 
benefit of the doubt in the veterans favor, the Board 
believes that the severity of his service-connected migraine 
has increased recently and more nearly approximates the 
rating criteria for a 50 percent rating under Diagnostic Code 
8100 (which represents the maximum available schedular 
evaluation).  38 C.F.R. §§ 4.3, 4.7.  

The evidence of record before the Board does not reveal that 
the veterans service-connected migraine causes him unusual 
or exceptional hardship such as to warrant application of 
38 C.F.R. § 3.321(b)(1) (1998).  Although he receives 
intermittent medical treatment associated with his migraine, 
he is not shown to have required frequent periods of 
hospitalization.  Although he appears to be able to remain 
employed because of his flexibility in adjusting the work 
hours, the entirety of the evidence of record does not show 
that his migraine causes him exceptional hardship in his 
current employment setting.  The Board is mindful of his 
argument that his headache attacks occur often and are 
incapacitating.  At the same time, the rating of disabilities 
is based on average impairment of earning capacity in a civil 
occupation.  38 U.S.C.A. § 1155.  The basis for an assignment 
of a disability rating, therefore, is the interference with 
average civil employment.  The Board stresses that the 
current 50 percent disability rating under Diagnostic Code 
8100 already provides for severe economic inadaptability due 
to the severity and frequency of his migraine headaches.  In 
cases such as this, where there is no evidence of an 
exceptional or unusual situation, application of the 
provisions of 38 C.F.R. § 3.321(b)(1) in lieu of the regular 
rating criteria is deemed inappropriate.  


ORDER

An increased rating for migraine is granted to 50 percent, 
subject to the law and regulations governing the payment of 
monetary awards.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board granting less 
than the complete benefit, or benefits, sought on appeal is 
appealable to the Court within 120 days from the date of 
mailing of notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board.
- 2 -
